                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                         CR 19-09-BU-DLC

                     Plaintiff,
                                                   ORDER
 vs.

 CHARLES GIBSON BAILEY,

                     Defendant.


       Defendant appeared before the Court on September 24, 2019, for a hearing

on the United States’ motion to revoke his pretrial release. Defendant was advised

of his right to a hearing on the alleged violations of the terms and conditions of his

release. Defendant waived a hearing and admitted to Violation No. 1 and 2 in the

Affidavit of PTSO Kade M. Henderson. Accordingly, the Court finds by clear and

convincing evidence that Defendant violated the terms of his release as set forth in

the petition. (See Doc. 42-2.)

       The United States then moved to detain Defendant pending trial. Defendant

consented to detention, reserving any right he has to request a detention hearing at

a later date.

       Accordingly, IT IS ORDERED that the United States’ motion to revoke

Defendant’s pretrial release is GRANTED. Defendant is remanded to the custody
of the United States Marshals Service.

DATED this 24th day of September, 2019.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
